                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:17-cr-48-SPC-MRM

WILLIE WILLIAMSON


                               OPINION AND ORDER1

       Before the Court is Defendant Willie Williamson’s Motion for

Compassionate Release (Doc. 65), along with the Government’s opposition

(Doc. 70). After considering the record, parties’ arguments, and applicable law,

the Court denies the motion.

       Defendant is forty-nine years old and incarcerated at Coleman Medium

FCI for drug and firearms offenses.2 He has served about one-third of his 146-

month sentence, so he has about another seven years left. (Doc. 70 at 2). But

Defendant wants out now because the COVID-19 pandemic threatens his

health conditions. He thus moves for immediate compassionate release under

18 U.S.C. § 3582(c)(1)(A). (Doc. 65). In doing so, he asks the Court to convert


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.

2 Defendant pleaded guilty to one count each of possessing with intent to distribute and
distributing carfentanil (21 U.S.C. §§ 841(a)(1), (b)(1)(C)), possessing a firearm as a felon (18
U.S.C. § 922(g)(1)), and possessing a firearm in furtherance of a drug-trafficking crime (18
U.S.C. § 924(c)(1)(A)(i)). (Doc. 62).
the balance of his sentence to time served and supervised release with the

special condition of home confinement. (Doc. 65 at 1).

      A district court “may not modify a term of imprisonment once it has been

imposed except” under limited circumstances. 18 U.S.C. § 3582(c); United

States v. Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015). One circumstance is

known as compassionate release, which is available “in any case” where:

      [T]he court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of [thirty] days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may reduce
      the term of imprisonment . . . after considering the factors set forth
      in section 3353(a) to the extent that they are applicable, if it finds
      that . . . extraordinary and compelling reasons warrant such a
      reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i). A defendant seeking compassionate release must

prove that a sentence reduction is warranted. See United States v. Jackson,

No. 3:16-cr-104-J-32JRK3, 2020 WL 3962275, at *1 (M.D. Fla. July 13, 2020).

      The   Government     concedes    that   Defendant    has   exhausted     his

administrative remedies. (Doc. 70 at 6-7); see also United States v. Harris, 989

F.3d 908, 911 (11th Cir. 2021) (explaining “the exhaustion requirement of §

3582(c)(1)(A) is a claim-processing rule.”).       It also acknowledges that

Defendant’s obesity is an CDC-recognized COVID-19 risk factor. (Doc. 70 at

10). Even so, the Government argues against Defendant’s release because he




                                        2
is a danger to the community’s safety and the applicable § 3553(a) factors

weigh against it. (Doc. 70 at 10-12); see also 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.

§1B1.13(2) (requiring a court to determine a defendant “is not a danger to the

safety of any other person or to the community” before reducing his sentence).

The Court agrees.

      Defendant sold thousands of dollars of controlled substances, including

heroin and carfentanil. (Doc. 58). The latter drug is a synthetic opioid about

100 times more potent than fentanyl, which is 50 times more potent than

heroin. (Doc. 70 at 11). And Defendant did not stop with deadly and addictive

drugs. He sold firearms and ammunition as a five-time convicted felon. (Doc.

41; Doc. 58 at 4). The Court also cannot overlook Defendant’s criminal history

category of VI—the Sentencing Guidelines’ most serious category. His prior

adult criminal convictions span over thirty years and include drug offenses,

tampering with evidence, and probation violations. (Doc. 58 at 10-17). And

that’s not all. If the Court released Defendant early, he would avoid almost

two-thirds of his sentence. Defendant has served only 39 of his 146-month

sentence. So allowing Defendant to avoid serving such a substantial part of

his sentence would fail to reflect the seriousness of the offense, promote respect

for the law, provide just punishment, or afford adequate deterrence. 18 U.S.C.

§ 3553(a)(2). Although Defendant has made positive strides while incarcerated




                                        3
(Doc. 65 at 9), the Court remains convinced that its originally imposed sentence

is not greater than necessary to achieve the goals of sentencing.

      Accordingly, it is now

      ORDERED:

      Defendant Willie Williamson’s Motion for Compassionate Release (Doc.

65) is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on April 30, 2021.




Copies: Counsel of Record




                                       4
